Citation Nr: 0000454	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  95-13 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from June 1943 to January 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied 
service connection for the cause of the veteran's death.  In 
March 1997, the Board remanded the appellant's claim to the 
RO for additional action.  In May 1999, the Board remanded 
the appellant's claim to the RO for additional development of 
the record.  The appellant is represented in the instant 
appeal by the American Legion.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.  

2.  The veteran died in December 1994.  The cause of death 
was certified as "chronic obstructive pulmonary disease due 
to (or as a consequence of) + surgery for colon carcinoma."  

3.  At the time of the veteran's death, service connection 
was in effect for left foot gunshot wound residuals, malaria, 
and ankylostomiasis.  

4.  Competent evidence attributing the veteran's cause of 
death to active service and/or a service-connected disability 
has not been presented.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of 
entitlement to service 


connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

A claim for service connection for the cause of a veteran's 
death, like any other claim for service-connected benefits, 
must be well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
See Darby v. Brown, 10 Vet. App. 243, 245 (1997); Johnson 
(Ethel) v. Brown, 8 Vet. App. 423, 426 (1995).  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated,

Because a well-grounded claim is neither 
defined by the statute nor by the 
legislative history, it must be given a 
common sense construction.  A 
well-grounded claim is a plausible claim, 
one which is meritorious on its own or 
capable of substantiation.  Such a claim 
need not be conclusive but only possible 
to satisfy the initial burden of § 
3007(a) [presently enacted as 38 U.S.C.A. 
§ 5107(a) (West 1991)].  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

When an appellant's claim is determined to be not 
well-grounded, the Department of Veterans Affairs (VA) does 
not have a statutory duty to assist her in developing the 
facts pertinent to her claim.  However, the VA may be 
obligated under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991) to advise her of the evidence needed to complete her 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the appellant of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The appellant has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  She is fully aware of the 
reasons for the denial and the deficiencies in the record.  
Notwithstanding these facts, the Board and the RO have made 
repeated efforts to obtain the clinical documentation 
associated with the veteran's final hospitalization at the 
Walker Regional Medical Center in December 1994 without 
success and informed the appellant of the need to submit 
evidence of a well-grounded claim.  Therefore, the Board 
concludes that the VA's obligation to the appellant under 
Robinette has been more than adequately fulfilled.  

Service connection for the cause of the veteran's death may 
be granted when a disability incurred in or aggravated by 
active service either caused or contributed substantially or 
materially to the veteran's demise.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death.  For a 
service-connected disability to constitute a contributory 
cause of death, it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Where a veteran 
served continuously for ninety days or more during a period 
of war and a malignant tumor becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).  

The veteran died in December 1994.  The cause of death was 
certified as "chronic obstructive pulmonary disease (COPD) 
due to (or as a consequence of) + surgery for colon 
carcinoma."  At the time of the veteran's death, service 
connection was in effect for left foot gunshot wound 
residuals, malaria, and ankylostomiasis.  

The appellant advances on appeal that the veteran experienced 
stress during his period of wartime service; his stress 
caused him to develop an ulcer; and the ulcer ultimately 
precipitated his "stomach problems later in life."  The 
veteran's service medical records make no reference to either 
COPD or carcinoma of the colon.  At his January 1946 physical 
examination for service separation, the veteran exhibited 
normal lungs and abdominal viscera.  No psychiatric 
abnormalities were noted.  

A July 1986 hospital summary and associated clinical 
documentation from Walker Regional Medical Center states that 
the veteran was admitted for treatment of an active duodenal 
ulcer and an upper gastrointestinal hemorrhage.  He was noted 
to be a "heavy smoker."  Contemporaneous X-ray studies 
revealed findings consistent with COPD.  The veteran 
subsequently underwent a esophagogastroduodenoscopy.  He was 
diagnosed with active duodenal ulcer disease and an upper 
gastrointestinal hemorrhage.  

A November 1986 hospital summary and associated clinical 
documentation from Walker Regional Medical Center notes that 
the veteran complained of passing blood in his bowels and 
extreme shortness of breath of ten years' duration.  The 
veteran underwent a Trunkel vagotomy and a Heineke-Mikulicz 
pyloroplasty.  Diagnoses of a gastrointestinal hemorrhage, 
active duodenal ulcer disease, and COPD and an impression of 
"ruleout lesion in colon" were advanced.  

A March 1991 hospital summary and associated clinical 
documentation from Walker Regional Medical Center relates 
that the veteran had a "known history of COPD" and duodenal 
ulcer disease with vagotomy and pyloroplasty residuals.  The 
veteran was diagnosed with pneumonia, chronic bronchitis, 
emphysema, COPD, and chronic duodenal ulcer disease.  

A November 1994 hospital summary and associated clinical 
documentation from Walker Regional Medical Center conveys 
that the veteran was admitted to the hospital and underwent a 
barium enema which revealed an annular mass obstructing the 
proximal descending colon.  The veteran was noted to have a 
history of COPD and peptic ulcer disease.  He subsequently 
underwent surgical procedures which revealed infiltrating and 
moderately differentiated adenocarcinoma of the colon.  

In her April 1995 substantive appeal, the appellant advanced 
that "the stress caused by the period of service caused the 
veteran to have an ulcer and thereby caused the stomach 
problems later in life."  

The Board has reviewed the probative evidence including the 
appellant's statements on appeal.  The Board observes that 
the veteran's claims file is devoid of any competent evidence 
establishing that a disability incurred in or aggravated by 
active service either caused or contributed substantially or 
materially to his demise.  There is no competent evidence 
that that his fatal COPD and carcinoma of the colon 
originated during active service; may be presumed to have 
been incurred during active service; or arose secondary to a 
service-connected disability.  There is no competent evidence 
establishing that the veteran's service-connected 
disabilities contributed in any manner in bringing about his 
demise.  

Indeed, the appellant's claim is supported solely by the 
accredited representative's and her own statements on appeal.  
While finding that a lay person is competent to testify as to 
events within the scope of her own senses, the Court has held 
that lay assertions as to medical causation do not constitute 
competent evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Savage v. Gober, 10 
Vet. App. 488 (1997).  Concerning this, the Court has stated,

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the accredited 
representative or the appellant is a medical professional.  
The assertions that the veteran's gastrointestinal 
disabilities were precipitated by alleged service-related 
"stress" are not competent and do not establish a 
well-grounded claim.  To the extent that the lay statements 
attempt to question a medical diagnosis or other clinical 
determinations as to the origins or existence of the 
veteran's fatal illnesses, they may not be considered as 
competent evidence.  As the record lacks competent evidence 
establishing that disability incurred in or aggravated by 
active service caused or contributed substantially or 
materially to the veteran's demise, the Board concludes that 
the appellant's claim for service connection for the cause of 
the veteran's death is not well-grounded.  Accordingly, the 
claim is denied.  38 U.S.C.A. § 5107 (West 1991).  

Although the RO did not state that it denied service 
connection for cause of the veteran's death on the basis that 
it was not well grounded, the Board concludes that the 
appellant is not prejudiced by the Board's denial of the 
claim on this basis because, in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than the claim warranted under the 
circumstances.  Voerth v. West, No. 95-904, slip op. at 5 
(U.S. Vet. App. Oct. 15, 1999); Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993); see Edenfield v. Brown, 8 Vet.App 384 
(1995) (en banc) (when the Board decision disallowed a claim 
on the merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error); VAOPGCPREC 16-92 at 7-10 (July 24, 1992).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claim for service 
connection for the cause of the veteran's death well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

II.  Doctrine of Doubt

At the merits stage, there is weighing and balancing of the 
evidence of record.  When addressing whether a claim is 
well-grounded, after establishing the competency of the 
evidence, the veracity of the evidence is accepted.  The 
doctrine of doubt is not applicable where a claim is not 
well-grounded as there is no evidence to weigh or balance.  

ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

 

